IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-40,136-15


                              IN RE PAUL STURGEON, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 1280723 IN THE 248th DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that in May of 2015, he filed an amended application

for a writ of habeas corpus in the 248th District Court of Harris County, that more than 35 days have

elapsed, and that the application has not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Harris

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus application, submitting a copy of a timely filed order which designates issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
                                                                                                     2

Relator has not filed an application for a writ of habeas corpus in Harris County, other than the three

applications previously sent to this Court.1 Should the response include an order designating issues,

proof of the date the district attorney’s office was served with the habeas application shall also be

submitted with the response. This application for leave to file a writ of mandamus shall be held in

abeyance until Respondent has submitted the appropriate response. Such response shall be

submitted within 30 days of the date of this order.



Filed: June 1, 2016
Do not publish




       1
         Relator’s -13 writ contained two applications: the first signed by Relator on January 7,
2015 and filed by the district clerk on January 12, 2015, and a second amended application
signed by Relator on May 12, 2015 and filed by the trial court on June 8, 2015. Relator’s -14 writ
contained one application, signed by Relator on March 18, 2105 and filed by the district clerk on
March 27, 2015. The amended 11.07 application that Relator contends has not been forwarded
to this Court was signed by Relator on May 16, 2015.